Citation Nr: 1418123	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  10-33 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1963 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified at an October 2012 travel Board hearing.  A transcript of the hearing is of record.  The Veteran submitted additional evidence at the hearing along with a waiver of initial RO consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.  He has a current diagnosis of glaucoma.  

An August 2009 VA examiner concluded that the Veteran's glaucoma was not due to his service-connected diabetes mellitus but did not provide a rationale for the stated opinion.  The examiner also determined that it was less likely than not that the glaucoma has been permanently aggravated beyond normal progression due to the fact that the diabetes has been well controlled (with an HgbA1c between 7 and 8).  However, the Board notes that the claims folder was not available to the examiner at the time of the opinions.  Moreover, VA treatment records showed that the Veteran's diabetes mellitus was not under optimal control in October 2004 and June 2005 and poorly controlled in in June 2009.  Accordingly, the RO sought further opinion.  

Following a review of the claims folder, the same VA examiner rendered negative opinions in April 2012.  The examiner opined that the Veteran' s glaucoma was less likely than not proximately due to or permanently aggravated by his service-connected diabetes mellitus.  The rationale provided was that the Veteran had not developed diabetic retinopathy and his HgbA1c had remained under 8.8.  The examiner also noted that the Veteran had recently stopped all glaucoma medications without medical permission and even without medication, he had a mild form of glaucoma which was not progressing.  The Board finds that this opinion is also inadequate as the examiner does not explain why the lack of a diagnosis of diabetic retinopathy and an HgbA1c finding under 8.8 is of significance in concluding that glaucoma is not secondary to diabetes mellitus.  

Moreover, the Veteran testified at the October 2012 hearing that his HgbA1c readings have not remained under 8.8.  In support of his contention, he submitted his diabetes mellitus log book which show blood sugar readings taken from July to October 2012.   

In light of the above, the Board finds that the Veteran should be scheduled for a new VA examination to determine the nature and etiology of his glaucoma. 

Accordingly, the case is REMANDED for the following action:

1.  The RO must make arrangements for the Veteran to undergo a VA examination to determine the etiology of his currently diagnosed glaucoma.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  Prior to drafting the opinion, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

Based on a review of the claims folder and utilizing sound medical principles, the examiner is requested to provide an opinion as to whether it is as least as likely as not that the Veteran's currently diagnosed glaucoma is proximately due to or aggravated by the Veteran's service-connected diabetes mellitus.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2013), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  38 C.F.R. 
§ 4.2 (2013); see also Stegall v. West, 11 Vet. App. 268 (1998).

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



